Citation Nr: 0634195	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a facial scar.

4.  Entitlement to an effective date prior to March 26, 2005, 
for the grant of service connection for residuals of a lumbar 
spine injury.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and April 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran requested a Travel Board hearing in August 2005.  
The veteran's representative submitted a statement in July 
2006 wherein it was reported that the veteran had asked that 
his hearing be canceled and his appeal be continued.  
Accordingly, the veteran's request for a Travel Board hearing 
is withdrawn.  38 C.F.R. § 20.704(e) (2006).

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for a cervical 
spine disorder by way of a rating decision dated in April 
2000.  The veteran was notified of the denial, but he did not 
appeal.  

2.  The evidence received since the April 2000 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the underlying claim for 
service connection for a cervical spine disorder.

3.  There is no evidence of a facial scar.  

4.  The veteran was denied service connection for residuals 
of a lumbar spine injury in April 2000.  He failed to perfect 
an appeal and the decision became final.  

5.  The veteran submitted a request to reopen his claim for 
service connection for residuals of a lumbar spine injury 
that was received at the RO on April 18, 2002.  

6.  The veteran was afforded a VA examination on March 26, 
2005.  The examination report established that the veteran's 
current lumbar spine disorder was related to a back injury 
from service.

7.  The March 26, 2005, VA examination report is the first 
objective evidence of record to relate any current lumbar 
spine disorder to a back injury in service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a cervical 
spine disorder has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  The veteran does not have a facial scar that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2006).

3.  The criteria for entitlement to an effective date for 
service connection for residuals of a lumbar spine injury, 
prior to March 26, 2005, are not met.  38 U.S.C.A. § 5110, 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

I.  New and Material Evidence

The veteran originally submitted a claim for entitlement to 
service connection for a cervical spine disorder in October 
1964.  His claim was denied by the RO in January 1965, with 
notice provided that same month.  The veteran failed to 
appeal and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  The veteran attempted to reopen 
his claim in April 1999.  His claim was again denied in April 
2000.  Notice of the rating action was provided in May 2000.  
The veteran failed to perfect an appeal.  As a result, the 
April 2000 decision is the last final decision to deny 
service connection for a cervical spine disorder on any 
basis.  A cervical spine disorder may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 2000 rating 
decision consisted of the veteran's service medical records 
(SMRs), a VA Form 10-2585, dated in February 1956, VA 
examination dated in February 1956, VA hospital summary dated 
in October 1964, records from Magnetic Imaging of Morris, 
dated in May 1996, records from Kessler Institute for 
Rehabilitation, dated from January 1997 to March 1997, 
records from J. Dwyer, M.D., dated in September 1996 and 
April 1997, records from J. M. Koziol, M.D., for the period 
from April 1997 to July 1997, records from Lahey Hitchcock 
Clinic, dated in October 1997, records from Morristown 
Memorial Hospital, dated in October 1997, records from E. J. 
Zampella, M.D., dated from October 1997 to April 1998, and 
statements from the veteran.

The SMRs show that the veteran was treated for complaints 
related to injuries suffered during a parachute jump in 
November 1954.  An Orthopedic Clinic consult, dated in 
November 1954, noted that the veteran had injured his right 
anterior chest wall on November 1, 1954, when he jumped and 
rammed his right knee into his chest wall.  The veteran 
complained of pain in the region of the injury.  There was 
atrophy of the medial border of the right pectoralis major 
when compared to the left.  The consultation report said that 
the examiner did not know how to account for the obvious 
atrophy.  It was also reported that the veteran had fractures 
of the 8th, 9th, and 10th ribs posteriorly adjacent to the 
vertebral transverse processes.  The veteran was also treated 
for low back pain during service.  However, there were no 
entries to show any type of cervical spine disorder or injury 
despite the trauma associated with the jump injury.  The 
veteran's January 1956 discharge physical examination noted 
the fractured ribs but there was no mention of any type of 
cervical spine disorder.

The veteran did not raise the issue of a cervical spine 
disorder at the time of his original disability claim in 
January 1956.  

The veteran was scheduled for a VA examination in regard to 
his claim for his low back and residuals of a fractured nose 
in February 1956.  There is a VA Form 10-2585, dated in 
February 1956 that reflects that the veteran was in the x-ray 
department to be x-rayed in conjunction with his pending 
claim.  The veteran was struck in the head by a "fluroscopic 
screw."  The entry on the form noted that the veteran was 
not unconscious but did complain of headaches.  There was a 
small contusion, with swelling, in the left front area.  A 
neurological examination was said to be negative.  

The veteran raised no complaints regarding the cervical spine 
at the time of the February 1956 VA examination.  There were 
no findings reported for the cervical spine.

The veteran submitted a claim for back and chest disabilities 
in October 1964.  A VA hospital summary, dated in October 
1964, was used as an examination report.  The veteran was 
admitted for complaints of chest pain.  X-rays showed 
evidence of narrowing of the lower cervical spine, 
particularly between C5 and C6.  The summary reported that 
the veteran's complaints of chest pain were believed to be 
related to arthritis of the cervical spine.  

The RO denied service connection for arthritis of the 
cervical spine in January 1965.  It was determined that the 
October 1964 summary was the first evidence of cervical spine 
arthritis.

The veteran submitted a claim for entitlement to nonservice-
connected disability pension benefits in August 1998.  
Included with the claim were private medical records from the 
sources identified supra.  The report from Magnetic Imaging 
of Morris was for a magnetic resonance imaging (MRI) study of 
May 1996.  The report said that the veteran had herniated 
discs at C2-C3 and C3-C4.  The other records related to 
evaluations of the veteran's status following surgery on the 
cervical spine in January 1997.  None of the records made any 
reference to the veteran's military service, or any injuries 
from that time.  

A report from Dr. Zampella, dated October 13, 1997, noted 
that the veteran was in reasonably good health until November 
1996.  He experienced increased difficulty with movement of 
his neck.  The entry noted that the veteran was evaluated by 
Dr. Dwyer and it was found that the veteran had spinal cord 
compression at C2-C3 and C3-C4. 

The RO granted the veteran entitlement to a nonservice-
connected disability pension in November 1998.  The rating 
decision listed the veteran as having postoperative residuals 
from cervical spine disease.  

The veteran submitted a claim for service connection in May 
1999.  He alleged that he suffered a neck injury at the time 
of his parachute jump in 1954.  He further alleged that his 
January 1997 surgery was due to residuals from his original 
injury in service.

The RO wrote to the veteran in May 1999.  The RO informed the 
veteran of what evidence he needed to submit to establish 
service connection.  He was advised to submit the evidence as 
soon as possible but preferably within 60 days.  The letter 
further advised that if there was no response received within 
the 60 days, the RO would assume that the veteran had no 
further evidence to submit.  The RO would make a decision 
based on the evidence of record.

The veteran submitted VA Forms 21-4142s to authorize the RO 
to obtain records from several sources.  The VA records 
identified by the veteran were already of record.  The 
veteran also listed records from the Lehey [sic] Clinic.  He 
said that he had seen many doctors and chiropractors since 
service; however, he did not have any records.  

The RO again wrote to the veteran in January 2000.  He was 
informed of the evidence necessary to submit a well grounded 
claim.  The RO advised the veteran that he had 30 days to 
submit evidence in response to the letter.

The veteran did not respond to the RO's letter and his claim 
was denied in April 2000.  The decision noted that there was 
no evidence of treatment in service for any cervical 
condition and none was alleged by the veteran.  There no 
findings of a cervical spine disorder at the time of his 
discharge examination.

The veteran's request to reopen his current claim for service 
connection was dated in February 2002, but not received until 
April 18, 2002.  The evidence added to the record since the 
April 2000 rating decision includes additional SMRs provided 
by the veteran, records from the Lahey Clinic for the period 
from September 1968 to June 1981, VA treatment records for 
the period from December 1998 to July 2001, letter from J. S. 
Lynch, Esquire, dated in January 2004, statements from K. M. 
Sweeney, M.D., dated in December 2001 and March 2004, records 
from J. Sennabaum, M.D., for the period from June 2004 to 
September 2004, transcript of a hearing at the RO in October 
2004, VA examination reports dated in October 2002, and March 
2005, and statements from the veteran.

The evidence noted is new to the record in that was not 
previously considered by VA.  The additional SMRs do not 
contain any evidence of a cervical spine injury or disorder 
in service.  The records from the Lahey Clinic also do not 
report on any cervical spine injury in service.  The Lahey 
records did give a history of the veteran falling and hitting 
his head against a wall in 1965 when he was treated in 
September 1968.  The veteran gave a history of developing 
neck stiffness and low cervical pain that radiated into the 
left shoulder after the injury.  The records from 
Dr. Sennabaum reflect findings of residuals of cervical disc 
disease and the prior surgery.  There is no evidence linking 
any diagnosis or residual to the veteran's military service.  

The veteran testified regarding his jump injury in service.  
He said that he was hospitalized for treatment at Fort 
Benning, Georgia.  He maintained that he suffered a cervical 
spine injury along with his back and rib injuries.  He said 
he was later removed from airborne duties and his military 
occupational specialty (MOS) changed to a clerical specialty.  
He said he was transferred to Fort Campbell, Kentucky, where 
he served until his discharge.  

The letter from Mr. Lynch reflects that the veteran sued Dr. 
Dwyer in regard to the outcome from his January 1997 surgery.  
Mr. Lynch recounted the theories of the case the veteran had 
available to him and what were pursued, unsuccessfully, at 
trial.  In particular, Mr. Lynch noted that Dr. Dwyer, and an 
orthopedic specialist that testified on behalf of Dr. Dwyer, 
held a medical opinion that, at the time of surgery, the 
veteran suffered from severe and progressive spinal stenosis 
that began with the parachute injury in service.  The 
condition was said to have worsened over the years, both due 
to arthritic changes and the aging process. 

The December 2001 statement from Dr. Sweeney does not address 
any connection between the status of the veteran's cervical 
spine in January 1997 and military service.  In March 2004, 
Dr. Sweeney stated his opinion that the veteran suffered a 
severe neck injury in a parachuting exercise in service.  He 
also opined that the effects of the injury progressed, due to 
post-traumatic arthritic changes and the aging process, to 
where the veteran had significant cervical myelopathy when he 
came under the care of Dr. Dwyer.  

The evidence from the January 2004 statement of Mr. Lynch and 
the March 2004 statement of Dr. Sweeney are material in that 
they make a connection between a cervical spine injury in 
service and the veteran's symptomatology at the time of his 
surgery in January 1997.  Neither statement provides a basis 
for the opinion that an injury occurred in service or why 
there is a connection between symptoms demonstrated in 1997 
and the injury in service.  However, at the stage of new and 
material evidence the credibility of the evidence is 
presumed.  Justus, supra.  Although the records are 
incomplete, it is clear from Mr. Lynch that Dr. Dwyer, and 
another physician, both were of the opinion that the veteran 
suffered from a cervical spine injury in service and this, 
along with the aging process, lead to the cervical myelopathy 
that required surgery in January 1997.  Further, Dr. Sweeney, 
also without explanation, said that, upon his review of 
various records, the veteran suffered a neck injury in 
service that led to the development of cervical myelopathy.

At the March 2005 VA examination, the VA examiner said that 
there was no mention of complaints of neck pain in service or 
neck problems around the time of the parachute accident.  He 
concluded that it was not at least as likely as not that the 
veteran's current cervical disorder was related to service.  
The examiner stated that he had reviewed the evidence of 
record but he did not address the opinion evidence from Mr. 
Lynch or Dr. Sweeney.

The Board finds that the evidence from Mr. Lynch and Dr. 
Sweeney constitute new and material evidence to reopen the 
veteran's claim for service connection for a cervical spine 
disorder.  While the SMRs clearly do not document a cervical 
spine injury in service, the new and material evidence 
addresses the fact that a cervical spine injury occurred at 
the same time the veteran suffered trauma to his chest and 
lumbar spine as a result of a parachute accident.  This goes 
to a previously unestablished fact.  Moreover, the evidence 
links the veteran's current cervical spine disorder, at least 
in part, directly to the injury in service.  Thus, relating 
to another unestablished fact.  The veteran's claim is 
reopened.  The issue will be remanded to the RO for further 
development.

II.  Service Connection

The veteran has claimed service connection for a facial scar.  
He has not provided evidence that he currently has a facial 
scar.  A review of the SMRs shows that the veteran was 
treated for a nasal fracture in service.  He underwent 
submucosal surgery in 1955.  There was no indication of any 
type of facial scar related to the surgery or the injury 
requiring the surgery.  

The SMRs do reflect that the veteran received a first degree 
burn of the face in March 1954.  The clinical entry said that 
the injury occurred when a stove exploded.  The veteran 
received treatment on one occasion.  No facial scar was noted 
on the veteran's January 1956 discharge physical examination.

The veteran underwent a VA examination for residuals from his 
fractured nose in March 1996.  There were no complaints 
regarding a facial scar by the veteran and no finding of such 
a scar on physical examination.  

The other evidence of record, consisting of private records 
from multiple sources and VA examinations from 2002 and 2005, 
do not provide any evidence of the existence of a facial 
scar.  The veteran alleged that he had scars on his nose from 
his injuries and operation in his substantive appeal of 
October 2003.  However, there is no objective evidence that 
identifies any type of facial scar for consideration of 
service connection.  

In order for service connection to be granted for any claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (current disability is a prerequisite to 
an award of service connection).  In the absence of any 
objective evidence to demonstrate a facial scar as a current 
disability, the veteran's claim is denied.

III.  Earlier Effective Date

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004), aff'd, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 
(Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 
(1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

In this case, the SMRs show that the veteran was treated for 
back pain that was attributed as a residual of his parachute 
injury in 1954.  His January 1956 discharge examination was 
negative for any residuals.

The veteran originally sought service connection for a low 
back disorder in January 1956.  He was afforded a VA 
examination in February 1956.  X-rays of the lumbosacral 
spine were interpreted to show the 5th lumbar vertebra as a 
transition segment whose left transverse process was free 
while the right articulates with the wing of the sacrum and 
the ilium.  Otherwise, the lumbosacral spine was within 
normal limits.  The examiner noted that there was mild spasm 
with flexion.  Other findings were said to be normal.  No 
lumbosacral disorder was diagnosed.

The veteran's claim was denied in June 1956.  He failed to 
perfect an appeal and the decision became final.

The veteran attempted to reopen his claim in October 1964.  A 
VA hospital summary, dated in October 1964, provided no 
evidence of a lumbosacral disorder.  His claim was denied in 
January 1965.  Again the veteran failed to perfect an appeal 
and the decision became final.

The veteran submitted a claim to reopen in May 1999.  The 
private records associated with his cervical spine had been 
associated with the claims folder.  They did not reflect any 
discussion of a lumbosacral disorder.  The veteran's claim 
was denied in April 2000.  He failed to perfect an appeal and 
that decision became final.  

The veteran's current claim for service connection was 
received at the RO on April 18, 2002.  It was dated February 
1, 2002, and date stamped as received by his representative 
on February 4, 2002.  The veteran's claim was denied in 
October 2002.  The veteran perfected an appeal of the denial. 

Prior to the receipt of the records of Dr. Sennabaum, none of 
the private records document a diagnosed lumbosacral 
disorder.  That evidence addresses the veteran's cervical 
spine.  This includes the records from the rehabilitation 
institute where the veteran was thoroughly evaluated.  The 
first documented evidence of findings relating to the 
lumbosacral spine, after service, is a MRI report of June 
2004.  The results of the MRI showed mild spinal stenosis at 
L4-L5 and L5-S1 interspace secondary to facet joint 
hypertrophy and diffuse disc bulges.  No clinical records 
were provided to show any impairment that resulted from the 
stenosis or that related it to service.  

The VA treatment records do not show any complaints or 
findings relating to a lumbosacral spine disorder.  

The veteran testified in October 2004 regarding his injuries 
in service.  The veteran's testimony focused mostly on his 
cervical spine.  He said that he had sought treatment from a 
private physician shortly after service but that the 
physician was dead and no records were available.  He 
presented the records of Dr. Sennabaum at the hearing.  

The veteran was afforded a VA examination in March 2005.  The 
examiner reported that he had reviewed the claims folder, to 
include the SMRs, private records, and previous rating 
decisions.  The examiner noted that the veteran had a 
parachute accident in service in 1954.  He also noted that 
the veteran complained of back pain around the time of the 
accident.  X-rays of the lumbar spine were said to show 
lumbar spondylosis, bridging osteophytes throughout many 
levels, and extensive degeneration in the lumbar spine.  The 
examiner opined that it was at least as likely as not that 
the veteran's current lumbar spine disorders were related to 
the parachute jump injury in service.  

The RO granted service connection for residual of a lumbar 
back injury and assigned a 40 percent disability rating in 
April 2005.  The effective date of service connection, and 
the 40 percent rating was established as of March 26, 2005.  
This was the date of the VA examination.  The RO determined 
that the VA examination represented the earliest date that 
the evidence supported a grant of service connection.

The veteran submitted his notice of disagreement with the 
effective date in May 2005.  He maintained that the effective 
date should go back to his date of claim.  He listed the date 
of claim as February 4, 2002.

The RO issued a statement of the case (SOC) in February 2006.  
The SOC noted that the claim to reopen was received on April 
18, 2002.  However, the RO maintained that the evidence to 
establish service connection was that of the March 2005 VA 
examination.  Thus, service connection and the 40 percent 
rating were established at the earliest date.

The veteran's representative submitted argument in May 2006.  
It was argued that an earlier effective date could be 
established based on a facts found review of the record.  The 
representative referred to a submission made in December 2003 
as a "claim."  The veteran's claim for service connection 
for a back disorder was again denied by the RO in April 2004.  
The veteran then testified at a hearing at the RO in October 
2004.  Thus, it was contended, the testimony of the veteran 
could be construed as a NOD with the April 2004 rating as it 
was within the one year time period.  Finally, the 
representative said that the veteran's effective date should 
be as of December 19, 2003, when his "claim" was received.

The veteran's case clearly involves 38 C.F.R. 
§ 3.400(q)(1)(ii).  This is because the veteran had prior 
claims denied in June 1956, January 1965, and April 2000.  
New and material evidence was required to reopen the current 
claim.  

The current claim was received on April 18, 2002.  Despite 
the date stamp on the submission as being received by the 
veteran's representative on February 4, 2002, it is the date 
the claim is received by VA that is dispositive of when the 
claim was received.  

The representative's argument that the veteran submitted a 
new "claim" in December 2003 is without merit.  There can 
be only one pending claim for an issue.  The veteran's April 
2002 claim was denied in October 2002.  The veteran submitted 
his notice of disagreement (NOD) with the rating action in 
November 2002.  He was issued a SOC in February 2003 and 
perfected his substantive appeal in October 2003.  Until the 
issue of service connection for a back disorder, based on the 
April 2002 claim, is resolved there can be no other claim of 
service connection for a back disorder.  See Hamilton v. 
Brown, 39 F.3d 1574, 1582 (Fed. Cir. 1994)(A notice of 
disagreement is one which initiates appellate review); see 
also Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

Thus the claim on appeal stems from the April 18, 2002, 
claim.  Once service connection was granted, the veteran then 
submitted a second NOD to express disagreement with the 
effective date established.  The operative NOD here was 
received by the RO, following the April 2005 rating that 
granted service connection, in May 2005.  See Grantham, 114 
F.3d at 1156-57 (First NOD concerned the rejection of the 
logically up-stream element of service-connectedness, the 
second NOD is the first NOD to initiate appellate review of 
the down-stream element of [effective date].  

The effective date for service connection in this case can be 
established as the date the claim was reopened, or the date 
the entitlement arose, whichever is later.  The evidence of 
record does not show the veteran with an identifiable 
residual from his back injury in service until the June 2004 
MRI received from Dr. Sennabaum.  The 1956 VA examination did 
not, nor did the October 1964 VA hospital summary, reflect 
any residuals.  The other earlier VA examinations did not 
address the issue.  The private treatment records submitted 
by the veteran, prior to 2004, did not address a lumbosacral 
spine disability.  There is no evidence to link the results 
of the June 2004 MRI, or the results of the March 2005 VA 
examination, until the VA examiner provided the required 
nexus opinion as part of the examination report.  

In consideration of the facts and evidence, the Board finds 
that there is no basis to establish an earlier effective date 
than March 26, 2005, the date entitlement arose.   The 
veteran's claim for an earlier effective date is denied.

In so doing, the Board has considered the case of McGrath v. 
Gober, 14 Vet. App. 28 (2000), for possible application.  The 
veteran was seeking an earlier effective date for service 
connection for PTSD in McGrath.  His claim had been pending 
since 1972 but service connection was not established until 
1992 when he was first diagnosed with PTSD.  Evidence dated 
prior to 1992 reflected treatment for alcohol abuse and 
nerves.  Medical evidence provided in 1994 opined that the 
veteran was misdiagnosed in his earlier treatment and that 
the evidence actually showed that he had PTSD before 1992.  
The Board denied the claim because the evidence from 1994 was 
dated later than the 1992 diagnosis and was not considered to 
have established "facts" prior to 1992.  The Court said 
that when an original claim for benefits is pending, the date 
on which the evidence is submitted is irrelevant even if it 
were submitted over twenty years after the time in question.  
McGrath, 14 Vet. App. at 35.

In McGrath, the issue involved an original claim for service 
connection, unlike the present case that involves a reopened 
claim after a previous final denial.  Further, there is no 
medical evidence between his original claim in 1956 and his 
claim in 2002 that demonstrates a lumbar spine disability.  
The veteran submitted the MRI evidence from Dr. Sennebaum in 
October 2004, the first medical evidence of a lumbar spine 
disorder after service.  The March 25, 2005, VA examination 
provided the required connection between the objective 
medical evidence of record and his military service in order 
to establish service connection.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for any 
different outcome for the issues discussed supra.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran's claim for service connection, to include 
reopening his claim for service connection for a lumbar spine 
disorder, was received in April 2002.  Review of the record 
indicates that VA has fulfilled its duty to notify this 
veteran of the types of evidence necessary to substantiate 
his claim for benefits.  

The RO originally wrote to the veteran in September 2002.  He 
was informed of the evidence necessary to substantiate his 
claim for service connection.  He was informed of VA's 
responsibilities in the development of his claim, what he 
should do to help, and to submit evidence to VA.  The veteran 
was also informed of the evidence required to reopen a 
previously denied claim.  He was told he needed to submit new 
and material evidence and both terms were defined.

The veteran's claim was denied in October 2002.  He submitted 
his NOD, in regard to the facial scar and service connection 
for his back disorder, in November 2002.

The RO wrote to the veteran about his claim for service 
connection for a lumbar spine disorder in January 2004.  He 
was told that he should submit evidence showing that his 
lumbar spine disability began or was made worse by his 
military service.  The letter provided several examples of 
evidence that would help in the development of his claim.  He 
was again informed of the elements required to establish 
service connection.

The veteran's claim for service connection for a facial scar 
remained denied.  He was issued a supplemental statement of 
the case (SSOC) that informed of the decision and the basis 
for the continued denial in April 2005.

The RO wrote to the veteran about his facial scar disability, 
also in April 2005.  He was informed of the types of evidence 
that could be used to show that he had a facial scar related 
to service.  He was informed of VA's duties and his 
responsibilities.  He was advised to submit evidence to the 
RO.  The veteran was further advised on the elements to 
substantiate his claim.

The veteran was granted service connection for residuals of a 
lumbar spine injury in April 2005.  He expressed disagreement 
with the effective date assigned in May 2005.

The RO wrote to the veteran in June 2005.  He was advised to 
submit medical evidence to show treatment for his back injury 
during, and after service.  He was advised on a number of 
types of evidence he could submit to establish an earlier 
effective date.  The RO provided the regulations governing 
effective dates, to include those based on a reopening of a 
prior final denial.

The veteran was issued a SOC that denied an earlier effective 
date for service connection in February 2006.  

During the pendency of the veteran's claim, the United States 
Court of Appeals for Veterans Claims (Court), issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

The RO wrote to the veteran in May 2006.  The veteran was 
informed that disability ratings range from 0 to 100 percent.  
He was also told of what evidence is considered in 
establishing a specific disability rating.  The veteran was 
further advised on how the effective date is determined.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's SMRs were 
already of record.  The veteran submitted additional SMRs 
that he had in his possession.  He submitted a number of 
private records, as well as a statement from his private 
attorney, in support of his claim.  The veteran testified at 
a hearing at the RO in October 2004.  The veteran was 
afforded a VA examination.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.  


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a cervical spine 
disorder, to this extent, the appeal is granted.

Entitlement to service connection for a facial scar is 
denied.

Entitlement to an effective date prior to March 26, 2005, for 
the grant of service connection for residuals of a lumbar 
spine injury, is denied.


REMAND

The veteran's SMRs provide evidence that he did suffer 
injuries from a parachute jump-related accident in 1954.  The 
SMRs do not show that he complained of a cervical spine 
injury at the time.  He clearly suffered trauma to his chest 
as it was shown that he fractured several ribs.  The veteran 
also received treatment for low back pain.  

The evidence of record demonstrates that the veteran 
developed a severe cervical spine disorder that required 
surgery in January 1997.  The veteran's condition at that 
time was described as myelopathy and stenosis.  The evidence 
of record does not establish that the myelopathy and stenosis 
were directly related to any incident of service.  

The March 2004 statement from Dr. Sweeney, based on a review 
of records described by him, establishes a link between the 
veteran's current cervical spine complaints and diagnoses and 
what he said was a cervical spine injury in service.  The 
January 2004 letter from the veteran's attorney, Mr. Lynch, 
summarizes Dr. Dwyer's defense in a civil action where he 
maintained that the veteran suffered cervical myelopathy as a 
residual of a parachute jump injury in service and that 
surgery was necessary to address complications of the 
myelopathy.  Mr. Lynch's letter further states that 
Dr. Dwyer's supporting medical opinion had the same 
conclusion.  

Neither the statement from Dr. Sweeney nor the information 
from Mr. Lynch provides the basis for the conclusory 
statements.  More evidence is required to know the basis for 
Dr. Sweeney's statement and the opinions of Dr. Dwyer and his 
medical witness.

The March 2005 VA examiner, after a review of the available 
records, opined that there was no relationship between the 
veteran's current cervical spine complaints and disorder and 
his military service.  It appears the basis for this 
conclusion was that there was no evidence of a cervical spine 
injury or complaints of cervical spine pain in the SMRs.  
Although the VA physician said he had reviewed the records, 
he did not address the statement from Dr. Sweeney, nor did he 
address the position of Dr. Dwyer and his witness, as related 
by Mr. Lynch.  

Additional development is necessary in order to fully 
evaluate the veteran's claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the records from 
Dr. Dwyer.  This should include from the 
first dates of treatment until he was no 
longer a patient.  If the veteran does 
not have the records, he should be asked 
to provide the necessary release for the 
RO to request the records directly from 
Dr. Dwyer.  

The veteran should also be asked to 
provide any medical opinion evidence used 
by Dr. Dwyer in the civil action 
referenced by Mr. Lynch.  This could be 
in the form of a medical report, or 
testimony contained in a trial or 
deposition transcript.  The issue is that 
the evidence cited by Mr. Lynch in the 
January 2004 letter should be obtained.  

2.  The veteran should also be advised 
that the March 2004 statement from Dr. 
Sweeney does not provide a basis for his 
conclusion that the veteran suffered a 
cervical spine injury in service.  The 
veteran should be advised that he should 
contact Dr. Sweeney to ask for an opinion 
where Dr. Sweeney cites to evidence to 
support his conclusion or provides a 
rationale for his conclusion that the 
veteran had a cervical spine injury in 
service.  

3.  The veteran testified that he was 
hospitalized following his accident at 
Ft. Benning.  He also said he was later 
hospitalized at Ft. Campbell.  It was 
discussed at the October 2004 hearing 
that a request would be made to obtain 
both the hospitalization records and the 
veteran's personnel records.  It is not 
evident from the record that the request 
was made.  Therefore, a request must be 
made for any records of hospitalization 
for the veteran at Ft. Benning and at Ft. 
Campbell.  Also, the veteran's personnel 
file should be requested and obtained.  

4.  Upon completion of the above, unless 
the evidence obtained establishes 
entitlement to service connection, the 
veteran should be afforded a VA 
examination.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review as 
part of the examination process.  The 
examiner should identify any and all 
disorders associated with the veteran's 
cervical spine.  The examiner is also 
directed to note the veteran's allegation 
of a cervical spine injury that he 
suffered at the time of his parachute 
jump.  At a minimum, the examiner is 
further directed to the March 2004 letter 
from Dr. Sweeney, and the January 2004 
letter from Mr. Lynch and the opinions 
that the veteran did suffer a cervical 
spine injury in service.  If the examiner 
concludes that the veteran suffered a 
cervical spine injury in service, the 
examiner is also requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any current cervical spine disorder is 
related to a cervical spine injury in 
service.  A complete rationale for all 
opinions expressed must be provided.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Thereafter, the RO should re-
adjudicate the issue remaining on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


